ALDISERT, Circuit Judge,
concurring.
Although I join in the majority opinion in all respects, I write separately to explain that I still adhere to the view that a “least drastic means” or “least restrictive alternative” obligation should not be imposed on the hospital authorities. I have previously expressed dissatisfaction with the use of such a test in a similar context:
[That] formulation is cast in terms of grandi astrazioni, predicating liability on notions of “substantial necessity,” “compelling necessity,” and “least intrusive means.” These abstractions, dubbed in classroom jargon as constitutional law “buzz words,” have the unfortunate capacity to mean all things to all people.
Romeo v. Youngberg, 644 F.2d 147, 182 (3d Cir. 1980) (in banc) (Aldisert, J., concurring), cert. granted, 451 U.S. 982, 101 S.Ct. 2313, 68 L.Ed.2d 38 (1981). I also have joined separate opinions of my colleagues voicing discontent with the “least restrictive” standard.1
As the majority opinion makes clear, however, our decision is controlled by state law; and although we are required as federal judges to express views on federal questions, we are bound by the Pennsylvania courts’ interpretation of state law issues, even if those courts have adopted the “least restrictive” test. See In re Joseph Schmidt, 494 Pa. 86,96-97, 429 A.2d 631, 636 (1981). I had hoped that somewhere a line would be drawn limiting the extension of this precept, but Pennsylvania has opted otherwise. Hobbes warned that the courts’ “long study may encrease and confirm erroneous Sentences: and where men build on false grounds, the more they build, the greater is the ruine.”2
Like Chief Judge Seitz, I seriously question the propriety of the district court’s appointment of a special master to supervise compliance with the original remedy. But because of the inordinate amount of time that has already passed and the extensive amount of funds expended, a retroactive reversal of the original order would be meaningless. There is simply no way of unscrambling this jurisprudential egg, no method of returning the funds to the Commonwealth. The best that can be hoped for *662is that these proceedings will be remanded without any further delay to the district court, which, upon proper motion, may take immediate steps to disassemble the judicially-created administrative hierarchy of special and hearing masters so that the federal court’s order may be properly implemented by state officials under state law.
SEITZ, Chief Judge, with whom JAMES HUNTER III, Circuit Judge, joins, dissenting in part.
I agree with the majority that the eleventh amendment and abstention doctrines do not foreclose the exercise of pendent jurisdiction over the state law claims against the state and county officials. Although the eleventh amendment issue is not without doubt, I do not feel free to reach a contrary result in view of the United States Supreme Court authority that we have on the matter. See Louisville & Nashville Railroad v. Greene, 244 U.S. 522, 528-29, 37 S.Ct. 683, 686-87, 61 L.Ed. 1291 (1917) (pendent jurisdiction extended to state law claims against state officials even though an eleventh amendment objection to the district court’s jurisdiction over the case was raised); Greene v. Louisville & Interurban Railroad, 244 U.S. 499, 508, 37 S.Ct. 673, 677, 61 L.Ed. 1280 (1917) (same). I also agree that Pennsylvania law provides for a right to habilitation in the least restrictive environment. Furthermore, I agree that federal statutory and constitutional law do not provide a greater remedy than state law provides in this case. See Halderman v. Pennhurst State School & Hospital, 612 F.2d 84, 116 (3d Cir. 1979) (Seitz, C. J., dissenting), rev’d, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981).
The district court appointed a special master “with the power and duty to plan, organize, direct, supervise and monitor the implementation of this and any further Orders of this Court.” 446 F.Supp. at 1326. Because the Supreme Court rejected this court’s reliance on section 6010 of the Developmentally Disabled Assistance and Bill of Rights Act, 42 Ü.S.C. § 6010 (1976), as a basis for the right to habilitation in the least restrictive environment, I believe the issue of the propriety of the remedy, including the appointment of a special master, is once again before us.
Although I believe the district court did not abuse its discretion in appointing the master to assist the court in formulating a remedy, I would reverse that portion of the order authorizing the master to supervise the defendants’ compliance efforts. I believe that a federal court must assume that a state will comply with a federal court order. Principles of federal-state comity require that the state be given an initial opportunity to comply with a remedial decree. See Wyatt v. Stickney, 344 F.Supp. 387, 393 (M.D.Ala.1972), aff’d in part and rev’d in part sub nom. Wyatt v. Aderholt, 503 F.2d 1305 (5th Cir. 1974). Consequently, I believe the appointment of a special master at the outset to supervise compliance is an abuse of discretion, at least absent a properly supported finding that the state would defy such a decree. Because no such finding was made, I believe that to the extent the order gave the master oversight responsibilities, the appointment was an abuse of discretion.

. See Rennie v. Klein, 653 F.2d 836, 854-55 (3d Cir. 1981) (in banc) (Seitz, C. J., concurring), cert. granted, -- U.S. ---, 102 S.Ct. 3506. (Garth, J., concurring); Romeo v. Youngberg, 644 F.2d at 173-81 (Seitz, C. J., concurring); Halderman v. Pennhurst State School & Hospital, 612 F.2d 84, 116-31 (3d Cir. 1979) (in banc) (Seitz, C. J., dissenting), rev’d, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981).


. T. Hobbes, Leviathan 317 (C. B. MacPherson ed. 1968).